     Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 1 of 8 PageID #: 495




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:19-00199

JOSHUA ELLIS PAHOLSKY


                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is Defendant Joshua Ellis Paholsky’s Motion to Suppress

(ECF No. 26) and his Motion and Amended Motion to Suppress Canine Search Evidence. ECF

Nos. 33, 34. On September 8, 2020, the Court held an evidentiary hearing on the motions. At the

conclusion of the hearing, the Court directed the parties to submit supplemental briefs. Having

received those briefs and having carefully considered the evidence and arguments of the parties,

the Court DENIES the motions for the following reasons.

                                          I.
                                 FACTUAL BACKGROUND

               On March 11, 2019, Andrew Richmond, a patrol officer with the Cabell County

Sheriff’s Department, was part of a team conducting surveillance on a particular house in the

vicinity of 12th Street and 8th Avenue in Huntington, West Virginia. Based on unspecified

complaints of drug activity taking place at the house, various officers were stationed nearby to

observe the house, some in plain clothes and others in marked police cars. A canine unit also was

positioned in close proximity.
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 2 of 8 PageID #: 496




               At just before 7:00 p.m., Defendant was observed pulling away from the house

under surveillance in a blue Ford Ranger truck. Lead officers directed Officer Richmond, who was

driving a marked police cruiser, to follow Defendant and conduct a traffic stop. Officer Richmond

testified he watched Defendant’s vehicle drive away from where it was parked and he followed it

for several blocks. After observing Defendant roll through several stop signs, Officer Richmond

pulled over Defendant’s vehicle, radioing to the dispatcher the location, a description of the

vehicle, and its license plate number. Officer Richmond then walked up to the driver’s window

and engaged Defendant in the usual request for Defendant’s identification and vehicle registration.



               Immediately after or as he was obtaining this information, Officer Richmond asked

Defendant for consent to search the truck. Defendant declined. Officer Richmond then called for

Nate Rodgers, a deputy and canine handler with the Cabell County Sheriff’s Department, to

respond to the scene. Deputy Rogers, who was part of the surveillance team, testified that he was

so close to the stop that he actually could see Officer Richmond as he called him. Literally within

a minute, Officer Rodgers arrived, spoke to Officer Richmond, and quickly walked the dog around

the truck, at which point the dog alerted. Deputy Rogers testified the dog alerted within just five

or six minutes from the time he arrived on the scene.



               After the dog alerted, Officer Richmond asked Defendant if there was anything in

the vehicle, and Defendant stated there was a firearm in it. This admission occurred after Defendant

and Officer Rodgers recognized each other from Defendant having served a term of home

confinement. Officer Rodgers was aware that Defendant was a convicted felon. The officers

searched the inside of the truck where they found a small amount of heroin as well as the firearm.



                                                -2-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 3 of 8 PageID #: 497




Defendant was arrested and is charged with being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                               II.
                                           DISCUSSION

                In his motions, Defendant makes two basic arguments. First, he asserts that officers

unduly extended the stop of his vehicle to conduct a drug dog search. Second, he argues the dog

was not reliable enough to establish probable cause. The Court finds neither argument meritorious.



                As to the first argument, the Court credits the testimony of Officer Richmond that

he observed Defendant run two or more stop signs. Though Officer Richmond clearly aimed to

stop Defendant to further the drug investigation, the evidence is that he followed Defendant for

several blocks before initiating the stop for traffic violations, as opposed to fabricating a reason to

stop Defendant immediately, and he told Defendant this reason as he began the encounter. Though

pretextual to the extent that Officer Richmond’s primary purpose was to question Defendant and

search the truck, the Court must accept the objective basis for the stop and conclude that it was

lawful at its inception.



                The parties agree that a police stop which exceeds the time reasonably required to

complete the issuance of the ticket for a traffic violation violates the Fourth Amendment. See

Rodriguez v. United States, 575 U.S. 348, 350 (2015) (holding “that a police stop exceeding the

time needed to handle the matter for which the stop was made violates the Constitution's shield

against unreasonable seizures”). However, the Fourth Amendment permits an officer to conduct

an investigation unrelated to the reasons for the traffic stop as long as it “[does] not lengthen the

roadside detention.” Id. at 354 (citations omitted); see also United States v. Hill, 852 F.3d 377, 382

                                                 -3-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 4 of 8 PageID #: 498




(4th Cir. 2017) (“While diligently pursuing the purpose of a traffic stop, officers also may engage

in other investigative techniques unrelated to the underlying traffic infraction . . . only as long as

that activity does not prolong the roadside detention for the traffic infraction.”(citations omitted)).

For instance, as recently explained by the Fourth Circuit in United States v. Bowman, 884 F.3d

200 (4th Cir. 2018), the police may question occupants of a vehicle “during the course of a traffic

stop” about things unrelated to traffic violation, or have a dog sniff outside the vehicle, “as long

as the police do not ‘extend an otherwise-completed traffic stop in order to conduct’ these unrelated

investigations.” 884 F.3d at 210 (italics original; quoting United States v. Williams, 808 F.3d 238

245 (4th Cir. 2015); also citing Arizona v. Johnson, 555 U.S. 323, 333 (2009), and Illinois v.

Caballes, 543 U.S. 405, 409 (2005)). However, the Fourth Circuit reiterated that “a traffic stop

becomes unlawful when it is prolonged beyond the point at which ‘tasks tied to the traffic

infraction are—or reasonably should have been—completed,’ even if only for a de minimis period

of time.” Id. (quoting Rodriguez, 575 U.S. at 354).



               Applying this standard to the present case, the Court finds that the canine search

did not delay the stop beyond the time needed for the traffic infraction. After Defendant was

stopped, Officer Richmond called Defendant’s license plate number into dispatch before he got

out of his cruiser. Officer Richmond then approached Defendant and asked for his license and

registration. Officer Richmond agreed that, within a matter of seconds of approaching Defendant,

he also asked to search the vehicle. Immediately after Defendant refused to consent to the search,

Officer Richmond radioed for the canine. Officer Rogers said he was so close he could see Officer

Richmond call him, and he responded within a minute, spoke to Officer Richmond, and quickly

let the dog sniff around the outside of the truck. Officer Richmond testified that he did not believe



                                                 -4-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 5 of 8 PageID #: 499




he had heard back from dispatch on the license plate number before he spoke with Defendant and,

after he got his driver’s license and registration, he called that information into dispatch. Although

Officer Richmond could not recall precisely when he heard back from dispatch on the traffic stop

information, it is clear that all these events were occurring simultaneously, and the dog indicated

on Defendant’s truck within just a few minutes of Defendant’s stop. Therefore, the Court finds the

canine search did not extend the duration of the stop beyond what was necessary for the traffic

violation and, thus, did not violate the Fourth Amendment.



               Turning next to Defendant’s argument that the dog was not reliable enough to

establish probable cause, the Court easily dispenses of this argument. In Florida v. Harris, 568

U.S. 237 (2013), the Supreme Court held

               evidence of a dog's satisfactory performance in a certification or
               training program can itself provide sufficient reason to trust his alert.
               If a bona fide organization has certified a dog after testing his
               reliability in a controlled setting, a court can presume (subject to any
               conflicting evidence offered) that the dog's alert provides probable
               cause to search.

568 U.S. at 246-247. When challenged, as here, a court must weigh the evidence presented and

determine “whether all the facts surrounding a dog’s alert, viewed through the lens of common

sense, would make a reasonably prudent person think that a search would reveal contraband or

evidence of a crime. A sniff is up to snuff when it meets that test.” Id. at 248. The Supreme Court

cautioned about putting too much weight on a dog’s field performance, stating such performance

is often of “relatively limited import,” with the better measure being testing in controlled

environments. Id. at 245-46 (footnote omitted). On the other hand, a defendant “may contest the

adequacy of a certification or training program” for both dog and handler, and a defendant may

challenge the adequacy of a dog and its handler’s performance in those settings. Id. at 247. See

                                                 -5-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 6 of 8 PageID #: 500




also United States v. Green, 740 F.3d 275, 283-84 (4th Cir. 2014) (applying the Harris framework

and concluding that, despite a field success rate of, at best, 43%, where the defendant did not

introduce evidence undermining the dog’s “reliable performance in training and certification

programs,” the dog’s alert on the defendant’s vehicle established probable cause for the search

under the totality of the circumstances).



                Here, the United States submitted evidence that the dog successfully completed a

Narcotics Detection certification program through the West Virginia Police Canine Association

on June 7, 2018. Both the dog and Deputy Rogers were deemed proficient in narcotics detection

for a variety of narcotics, including heroin. The dog was recertified in April 2019. At the hearing,

Kyle Patton, a Corporal with the Huntington Police Department and a trained canine evaluator,

testified that he conducted the 2018 evaluation of Deputy Rogers and the dog. Corporal Patton

specifically said the dog passed every vehicle sniff test presented, including one for heroin. 1



                Defendant complains that it is impossible to accurately demonstrate the dog’s

reliability because the training and field performance records were not kept separately prior to

February 2020, when a new reporting system was implemented. Before that time, it appears the

records were combined and collectively labeled training records. In those earlier combined

records, there are instances in which the dog failed to indicate or falsely indicated. Deputy Rogers

testified that he believed of the five false positives in the earlier records, three or four of them may

have being during a training session, but he was not sure of it.



        1
        The dog also passed the vehicle sniff test for marijuana, cocaine, and methamphetamine.
The parcel sniff test for marijuana and cocaine, and the interior building sniff test for marijuana,
cocaine, heroin, and methamphetamine.
                                                  -6-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 7 of 8 PageID #: 501




               This evidence, however, is not sufficient to sway the Court in Defendant’s favor.

Certainly, a dog is not infallible and occasionally may make a mistake. Even if the dog had three

or four false positives during training, Defendant has not shown the dog’s overall accuracy in a

controlled setting was so deficient to show he was unreliable. Indeed, the evidence establishes the

opposite is true as he successfully passed the certification program in 2018 and was recertified in

2019.



               Defendant also complains that Deputy Rogers testified the dog had different

methods of alerting to narcotics. Sometimes the dog would pitter-patter with his front feet and sit

down. Other times he just sits down. Defendant contends this inconsistent behavior forces Deputy

Rogers to guess whether the dog actually is alerting to narcotics. However, Deputy Rogers

explained that he has found the dog’s pitter-patters are almost always an accurate alert. When the

alert does not involve a pitter-patter and the dog just sits, Deputy Rogers testified that he takes the

dog around the vehicle again and, if the dog sits in the same place on the second pass, it is

considered a reliable hit and the dog is rewarded. The Court finds Deputy Rogers’ conclusions are

not mere guesses, as Defendant suggests, but are based upon extensive training and familiarity

with the dog’s behavior.



               Defendant also assails the dog’s reliability because the records indicate the dog

falsely indicated when frustrated and wanted his toy. Deputy Rogers testified that he could tell

when the dog would sit down merely because he wanted his ball, and he took steps to curb the

behavior. Once the dog realized he would not get his toy as a reward under those circumstances,

the behavior stopped. Deputy Rogers testified this training occurred before the events of this case.



                                                 -7-
    Case 3:19-cr-00199 Document 48 Filed 10/06/20 Page 8 of 8 PageID #: 502




              Although Defendant argues the dog has a bad track record, the Court finds the

evidence does not bear out that argument. Based upon the dog’s successful completion of the

certification program and Defendant’s failure to introduce sufficient evidence to undermine the

dog’s reliability, the Court finds from the totality of the circumstances the dog’s alert on

Defendant’s vehicle established probable cause for the search. Therefore, the Court denies

Defendant’s argument.

                                           III.
                                       CONCLUSION

              Accordingly, for the foregoing reasons, the Court DENIES Defendant’s Motion to

Suppress (ECF No. 26) and his Motion and Amended Motion to Suppress Canine Search Evidence.

ECF Nos. 33, 34.




              Having ruled on Defendant’s motions, the Court reschedules the trial of this matter

for November 17, 2020, at 8:30 a.m. Proposed voir dire, jury instructions, and witness lists are

now due on November 10, 2020.




              The Court DIRECTS the Clerk to send a copy of this Order to the defendant and

counsel, the United States Attorney, the United States Probation Office, and the United States

Marshal.

                                            ENTER:         October 6, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE

                                              -8-
